Name: Commission Implementing Regulation (EU) No 1243/2014 of 20 November 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the information to be sent by Member States, as well as on data needs and synergies between potential data sources
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  information and information processing;  maritime and inland waterway transport; NA;  fisheries;  cooperation policy;  EU finance
 Date Published: nan

 21.11.2014 EN Official Journal of the European Union L 334/39 COMMISSION IMPLEMENTING REGULATION (EU) No 1243/2014 of 20 November 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the information to be sent by Member States, as well as on data needs and synergies between potential data sources THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 107(3) thereof, Whereas: (1) Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) lays down common provisions on the European Regional Development Fund (ERDF), the European Social Fund (ESF), the Cohesion Fund, the European Agricultural Fund for Rural Development (EAFRD) and the European Maritime and Fisheries Fund (EMFF). That Regulation requires the Member States' managing authorities to establish a system to record and store, in computerised form, data on each operation necessary for monitoring, evaluation, financial management, verification and audit, including data on individual operations. (2) Annex III to Commission Delegated Regulation (EU) No 480/2014 (3) lists the data to be recorded and stored in computerised form for each operation within the monitoring system established by each Member State. (3) Additional rules on data recording and transmission are needed for the functioning of the common monitoring and evaluation system provided for by Article 107 of Regulation (EU) No 508/2014. In accordance with Article 107(3) of Regulation (EU) No 508/2014, those rules should specify the information to be sent by Member States, whilst seeking the greatest synergies with other potential data sources such as the list of data to be recorded and stored as required by Regulation (EU) No 1303/2013. (4) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Maritime and Fisheries Fund, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes the rules on the information to be sent to the Commission by the Member States in order to permit the monitoring and evaluation of the operations financed under the European Maritime and Fisheries Fund (EMFF) under shared management. Article 2 List of data and database structure 1. Each Member State shall record in its database as referred to in Article 125(2) of Regulation (EU) No 1303/2013 and provide to the Commission a list of data containing the information referred to in Article 107(3) of Regulation (EU) No 508/2014 and complying with the structure set out in Annex I to this Regulation. 2. The list of data shall be recorded and provided to the Commission for each operation selected for funding under the operational programme supported by the EMFF. Article 3 Entering information in the database The data referred to in Article 2 shall be entered in the database at the following two stages: (a) at the time of approval of an operation; (b) once an operation has been completed. Article 4 Operation implementation data The information referred to in Part D of Annex I (Operation implementation data) shall be based on the fields outlined in Annex II. Article 5 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 149, 20.5.2014, p. 1. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Commission Delegated Regulation (EU) No 480/2014 of 3 March 2014 supplementing Regulation (EU) No 1303/2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund (OJ L 138, 13.5.2014, p. 5). ANNEX I DATABASE STRUCTURE PART A Administrative information: Field Content of field Description Data needs and synergies 1 CCI Common Code of Identification of the operational programme Data field 19 of Annex III to Commission Delegated Regulation (EU) No 480/2014 (1) 2 Unique Identifier of the Operation (ID) Required for all operations supported by the Fund Data field 5 of Annex III to Commission Delegated Regulation (EU) No 480/2014 3 Name of the operation If available and if field 2 is a number Data field 5 of Annex III to Commission Delegated Regulation (EU) No 480/2014 4 Vessel number Community Fleet Register number (CFR (2)) Where relevant EMFF Specific 5 NUTS code (3) Put most relevant NUTS level (default = level III) EMFF Specific 6 Beneficiary Beneficiary name (only legal entities and natural persons in accordance with national law) Data field 1 of Annex III to Commission Delegated Regulation (EU) No 480/2014 7 Gender of beneficiary Where relevant (possible value: 1: male, 2: female, 3: other) EMFF Specific 8 Size of enterprise Where relevant (4) (possible values: 1: micro, 2: small, 3: medium, 4: large) EMFF Specific 9 State of progress of the operation 1 digit: code 0 = operation covered by a decision granting aid but for which no expenditure has yet been certified to the Commission code 1 = operation interrupted following partial implementation (for which some expenditure has been certified to the Commission) code 2 = operation abandoned following partial implementation (for which some expenditure has been certified to the Commission) code 3 = operation completed (for which all expenditures have been certified to the Commission) EMFF Specific PART B Expenditure forecast (In the currency applicable to the operation) Field Content of field Description Data needs and synergies 10 Total eligible cost Amount of the total eligible cost of the operation approved in the document setting out the conditions for support. Data field 41 of Annex III to Commission Delegated Regulation (EU) No 480/2014 11 Total eligible public cost Amount of the total eligible costs constituting public expenditure as defined in Article 2(15) of Regulation (EU) No 1303/2013. Data field 42 of Annex III to Commission Delegated Regulation (EU) No 480/2014 12 EMFF support Amount of public support, as set out in the document setting out the conditions for support. EMFF specific 13 Date of approval Date of the document setting out the conditions for support Data field 12 of Annex III to Commission Delegated Regulation (EU) No 480/2014 PART C Financial implementation of the operation (in EUR) Field Content of field Description Data needs and synergies 14 Total eligible expenditure Eligible expenditure declared to the Commission established on the basis of costs actually incurred and paid, together with in-kind contributions and depreciations, where applicable. Data field 53 of Annex III to Commission Delegated Regulation (EU) No 480/2014 15 Total eligible public expenditure Public expenditure, as defined in Article 2(15) of Regulation (EU) No 1303/2013, corresponding to the eligible expenditure declared to the Commission established on the basis of costs actually reimbursed and paid, together with in-kind contributions and depreciations, where applicable. Data field 54 of Annex III to Commission Delegated Regulation (EU) No 480/2014 16 EMFF eligible expenditure EMFF expenditure corresponding to the eligible expenditure declared to the Commission EMFF specific 17 Date of final payment to beneficiary Data field 45 of Annex III to Commission Delegated Regulation (EU) No 480/2014 (only date of final payment to beneficiary) PART D Operation implementation data Field Content of field Comment Data needs and synergies 18 Measure concerned Code of the measure (see Annex II) EMFF specific 19 Output indicator Numerical value EMFF specific 20 Operation implementation data See Annex II EMFF specific 21 Value of the implementation data Numerical value EMFF specific PART E Result indicators Field Content of field Comment Data needs and synergies 22 Result indicator(s) related to the operation Code number of the result indicator (5) EMFF specific 23 Indicative result expected by the beneficiary Numerical value EMFF specific 24 Value of result indicator when validated after implementation Numerical value EMFF specific (1) Commission Delegated Regulation (EU) No 480/2014 of 3 March 2014 supplementing Regulation (EU) No 1303/2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund (OJ L 138, 13.5.2014, p. 5). (2) Annex I to Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (OJ L 5, 9.1.2004, p. 25). (3) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1). (4) In accordance with Article 2(28) of Regulation (EU) No 1303/2013 of 17 December 2013 (OJ L 347, 20.12.2013, p. 320) for SMEs. (5) Established in accordance with Article 107(1) of Regulation (EU) No 508/2014. ANNEX II OPERATION IMPLEMENTATION DATA Code of the measure Measures in Regulation (EU) No 508/2014 Operation implementation data Chapter I: Sustainable development in fisheries I.1 Article 26 and Article 44(3) Innovation  Indication as to whether the operation relates to sea or inland fishing or both  Type of innovation: Products and equipment; process and techniques; management and organisation system  Number of people benefiting from the operation directly in companies supported I.2 Article 27 and Article 44(3) Advisory services  Indication as to whether the operation relates to sea or inland fishing or both  Type of advisory service: feasibility studies and advisory services; professional advice; business strategies I.3 Article 28 and Article 44(3) Partnerships between scientists and fishermen  Indication as to whether the operation relates to sea or inland fishing or both  Type of activities: networks; partnership agreement or association; data collection and management; studies; pilot projects; dissemination; seminars; best practices  Number of scientists involved in partnership  Number of fishermen involved in partnership  Number of other bodies involved in the operation I.4 Article 29(1) and (2) and Article 44(1)(a) Promotion of human capital, job creation and social dialogue  training, networking, social dialogue, support to spouse and partners  Indication as to whether the operation relates to sea or inland fishing or both  Type of activities: training and learning; networking; social dialogue  Number of spouses and partners benefiting from the operation  Number of people or organisations benefiting from the operation (participants in training, members of networks, organisations involved in social dialogue actions) I.5 Article 29(3) and Article 44(1)(a) Promotion of human capital, job creation and social dialogue  trainees on board of SSCF  Indication as to whether the operation relates to sea or inland fishing or both  Type of activities: training and learning  Number of trainees benefiting from the operation I.6 Article 30 and Article 44(4) Diversification and new forms of income  Indication as to whether the operation relates to sea or inland fishing or both  Type of diversification: investments on board; angling tourism; restaurants; environmental services; educational activities  Number of fishermen concerned I.7 Article 31 and Article 44(2) Start-up support for young fishermen  Indication as to whether the operation relates to sea or inland fishing or both  Age of the young fishermen benefiting from the operation I.8 Article 32 and Article 44(1)(b) Health and safety  Indication as to whether the operation relates to sea or inland fishing or both  Type of equipment concerned: investment on board; individual equipment  Number of fishermen concerned by the operation I.9 Article 33 Temporary cessation of fishing activities  Number of fishermen concerned  Number of days covered I.10 Article 34 Permanent cessation of fishing activities  Number of fishermen concerned I.11 Article 35 Mutual Fund for adverse climatic events and environmental incidents  Creation of the Fund  Name of mutual fund I.12 Article 35 Mutual Fund for adverse climatic events and environmental incidents  Compensations paid  Compensation paid for: adverse climatic events; environmental incidents; rescue costs  Number of vessels concerned  Number of crew members concerned I.13 Article 36 Support for the systems of allocation of fishing opportunities  Type of activity: design; development; monitoring; evaluation; management  Type of beneficiary: public authority; legal or natural person; organisation of fishermen; producers organisations; other I.14 Article 37 Support for the design and implementation of conservation measures and regional cooperation  Type of activity: design; development and monitoring; stakeholder participation; direct restocking  Number of stocks concerned if relevant  Total area concerned by project (in km2) I.15 Article 38 and Article 44(1)(c) Limitation of the impact of fishing on the marine environment and adaptation of fishing to the protection of species  Indication as to whether the operation relates to sea or inland fishing or both  Type of investment: selectivity of gear; reduce discards or deal with unwanted catches; eliminating impacts on ecosystem and sea bed; protecting gears and catches from mammals and birds; fish aggregating device in outermost regions  Number of fishermen benefiting from the operation I.16 Article 39 and Article 44(1)(c) Innovation linked to conservation of marine biological resources  Indication as to whether the operation relates to sea or inland fishing or both  Type of operation: developing new technical or organisational knowledge reducing impacts; introducing new technical or organisational knowledge reducing impacts; developing new technical or organisational knowledge achieving sustainable use; introducing new technical or organisational knowledge achieving sustainable use  Number of fishermen benefiting from the operation I.17 Article 40(1)(a) Protection and restoration of marine biodiversity  collection of waste  Number of fishermen benefiting from the operation I.18 Article 40(1)(b) to (g) and (i) and Article 44(6) Protection and restoration of marine biodiversity  contribution to a better management or conservation, construction, installation or modernisation of static or movable facilities, preparation of protection and management plans related to NATURA 2000 sites and spatial protected areas, management, restoration and monitoring marine protected areas, including NATURA 2000 sites, environmental awareness, participation in other actions aimed at maintaining and enhancing biodiversity and ecosystem services  Indication as to whether the operation relates to sea or inland fishing or both  Type of operation: investment in facilities; management of resources; management plans for NATURA 2000 and SPA; management of NATURA 2000; management of MPAs; increasing awareness; other actions enhancing biodiversity  Total area concerned by Natura 2000 (in km2)  Total area concerned by MPA (in km2)  Number of fishermen concerned I.19 Article 40(1)(h) Protection and restoration of marine biodiversity  schemes for the compensation of damage to catches caused by mammals and birds  Number of fishermen benefiting from the operation I.20 Article 41(1)(a),(b) and (c) and 44(1)(d) Energy efficiency and mitigation climate change  On board investments, energy efficiency and audit schemes, studies  Indication as to whether the operation relates to sea or inland fishing or both  Type of operation: equipment on board; fishing gear; energy efficiency; studies  Number of fishermen benefiting from the operation  % decrease in fuel consumption  % decrease in CO2 emissions if relevant I.21 Article 41(2) and Article 44(1)(d) Energy efficiency and mitigation climate change  Engine replacement or modernisation  Indication as to whether the operation relates to sea or inland fishing or both  Type of operation: replacement; modernisation  kW before intervention (certified or physically inspected)  kW after intervention (certified or physically inspected)  Number of fishermen benefiting from the operation  % decrease in fuel consumption  % decrease in CO2 emissions if relevant 1.22 Article 42 and Article 44(1)(e) Added value, product quality and use of unwanted catches  Indication as to whether the operation relates to sea or inland fishing or both  Type of operation: investments that add value to products; investments on board that improve the quality of the fishery products  Number of fishermen benefiting from the operation 1.23 Article 43(1) and (3) and Article 44(1)(f) Fishing ports, landing sites, auction halls and shelters  investments improving fishing port and auctions halls infrastructure or landing sites and shelters; investments to improve the safety of fishermen  Indication as to whether the operation relates to sea or inland fishing or both  Category of investment: Fishing ports; landing sites; auction halls; shelters  Type of investment: quality; control and traceability; energy efficiency; environmental protection; safety & working conditions  Number of fishermen benefiting from the operation  Number of other port users or other workers benefiting from the operation I.24 Article 43(2) Fishing ports, landing sites, auction halls and shelters  investments to facilitate compliance with the obligation to land all catches  Category of investment: Fishing ports; landing sites; auction halls; shelters  Number of fishermen benefiting from the operation Chapter II: Sustainable development of aquaculture II.1 Article 47 Innovation  Type of innovation: knowledge development; introduction of new species; feasibility studies  Type of research body involved: private, public  Number of employees benefiting from the operation directly in the enterprises supported II.2 Article 48(1)(a) to (d) and (f) to (h) Productive investments in aquaculture-  Type of investment: productive; diversification; modernisation; animal health; quality of products; restoration; complementary activities  Number of employees benefiting from the operation II.3 Article 48(1)(e), (i) and (j) Productive investments in aquaculture  resource efficiency, reducing usage of water and chemicals, recirculation systems minimising water use  Type of investment: environmental and resources; water usage and quality; closed systems II.4 Article 48(1)(k) Productive investments in aquaculture  increasing energy efficiency, renewable energy  Type of investment: energy efficiency; renewable energy II.5 Article 49 Management, relief and advisory services for aquaculture farms  Type of operation: setting-up management; relief and advisory services; purchase of farm advisory services  Type of advisory service if relevant: compliance with environmental legislation; environmental impact assessment; compliance with animal welfare, health & safety, and public health legislations; marketing & business strategies  Number of employees benefiting from the operation II.6 Article 50 Promotion of human capital and networking  Type of activity: professional training; lifelong learning; dissemination; new professional skills; improvement of working conditions and promotion of occupational safety; networking and exchange of experience.  Number of employees benefiting from the operation  Number of spouses and life-partners benefiting from the operation II.7 Article 51 Increasing the potential of aquaculture sites  Type of operation: identification of areas; improvement of support facilities and infrastructures; preventing serious damage; actions following the detection of mortality or diseases.  Number of employees benefiting from the operation II.8 Article 52 Encouraging new sustainable aquaculture farmers practising sustainable aquaculture  Total area concerned (in km2)  Number of employees benefiting from the operation II.9 Article 53 Conversion to eco-management and audit schemes and organic aquaculture  Type of operation: conversion to organic aquaculture; participation in EMAS  Number of employees benefiting from the operation  Total area concerned (in km2) II.10 Article 54 Aquaculture providing environmental services  Type of operation: aquaculture in Natura 2000; ex-situ conservation and reproduction; aquaculture operations including conservation and improvement of environment and biodiversity.  Number of employees benefiting from the operation  Total area concerned by Natura 2000 (in km2)  Total area concerned outside Natura 2000 (in km2) II.11 Article 55 Public health measures  Number of employees benefiting from the operation II.12 Article 56 Animal health and welfare measures  Type of operation: control and eradication of diseases; best practices and codes of conduct; reduction of dependence on veterinary medicines; veterinary or pharmaceutical studies and good practices; health protection groups; compensation to mollusc farmers.  Number of employees benefiting from the operation II.13 Article 57 Aquaculture stock insurance  Number of employees benefiting from the operation Chapter III: Sustainable development of fisheries and aquaculture areas III.1 Article 62(1)(a) Support from the EMFF for community-led local development  preparatory support  Type of beneficiary: public body; NGO; other collective body; private individual III.2 Article 63 Implementation of local development strategies  selection of FLAGs (1)  Total population covered by FLAG (in units)  Number of public partners in FLAG  Number of private partners in FLAG  Number of civil society partners in FLAG  Number of FTE employed by FLAG for administration  Number of FTE employed by FLAG for animation III.3 Article 63 Implementation of local development strategies  projects supported by FLAGs (including running costs and animation)  Type of operation: adding value; diversification; environment; socio-cultural; governance; running costs and animation III.4 Article 64 Cooperation activities  Type of operation: preparatory support; projects within the same MS; projects with other MS; projects with partners outside the EU  No of partners if relevant Chapter IV: Marketing and processing related measures IV.1 Article 66 Production and marketing plans  Number of members of Producers Organisations involved IV.2 Article 67 Storage aid  Number of Producers Organisations members benefiting from the operation IV.3 Article 68 Marketing measures  Type of operation: create Producers Organisations, association or inter-branch organisations; find new markets and improve marketing conditions; promoting quality and value-added; transparency of production; traceability and eco-labels; standard contracts; communication and promotional campaigns.  For projects aiming at finding new markets and improving marketing conditions: species with marketing potential; unwanted catches; products with low impact or organic products.  For projects aiming at promoting quality and value-added: quality schemes; certification and promotion sustainable products; direct marketing; packaging.  Number of firms benefiting from the operation  Number of Producers Organisations members benefiting from the operation IV.4 Article 69 Processing of fishery and aquaculture products  Type of investment: energy saving or reducing impact on the environment; improve safety, hygiene, health, working conditions; processing catches not for human consumption; processing by-products; processing of organic aquaculture products; new or improved products, processes or management system.  Number of firms supported  Number of employees benefiting from the operation Chapter V: Compensation for additional costs in outermost regions for fishery and aquaculture products V.1 Article 70 Compensation regime  Additional costs compensated  Number of firms benefiting from the operation  Number of employees benefiting from the operation Chapter VI: Accompanying measures for the common fisheries policy under shared management VI.1 Article 76 Control and enforcement  type of operation: purchase, installation and development of technology; development, purchase and installation of the components to ensure data transmission; development, purchase and installation of the components necessary to ensure traceability; implementation of programmes for exchanging and analysing data; modernisation and purchase of patrol vessels, aircrafts and helicopters; purchase of other control means; development of innovative control and monitoring systems and pilot projects; training and exchange programmes; cost/benefit analyses and assessments of audits; seminars and media tools; operational costs; implementation of an action plan  Type of beneficiary: private, public, mixed  Number of fishing vessels concerned if relevant VI.2 Article 77 Data collection  Type of beneficiary: private, public, mixed Chapter VII: Technical Assistance at the initiative of the Member State VII.1 Article 78 Technical Assistance at the initiative of the Member State  Type of operation: implementation of the operational programme; IT systems; improving administrative capacity; communication activities; evaluation; studies; control and audit, network of FLAGs; other Chapter VIII: Fostering the implementation of the Integrated Maritime Policy VIII.1 Article 80(1)(a) Integrating Maritime Surveillance  Type of operation: contributing to IMS; contributing to CISE  Type of beneficiary: private, public, mixed VIII.2 Article 80(1)(b) Protection of marine environment, and the sustainable use of marine and coastal resources  Type of operation: MPA; NATURA 2000  Surface of MPA covered (km2)  Surface of NATURA 2000 covered (km2)  Type of beneficiary: private, public, mixed VIII.3 Article 80(1)(c) Improving the knowledge on the state of the marine environment  Type of operation: establishment of monitoring programme; establishment of measures for MSFD  Type of beneficiary: private, public, mixed (1) Information to be provided only when the FLAG is selected.